Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 1 of 9

 

 

 

2 3456 25
‘i
RN % e
y Cee ep 4
Pp s 3
UNITED STATES DISTRICT COURT FOR THE 2 Qe On ey
DISTRICT OF PUERTO RICO =u, 25 8 8
Wal 4S > Ufo Uv
ow 4h ler =
= hy Coy,
UNITED STATES OF AMERICA, INDICTMENT os, ; Sp ys ¢ ae
oe 279 TA
Pisinat, Criminal No. 19- 7T¥O0 (PRS)
: Violations:
, Title 18, United States Code, §§ 2, 545,
: 1956, 2320
SAMEER BANI,
Title 21, United States Code, §§ 331(c),
Defendant. 333(a)2), 841(a)(1), 841(b)(2)
(7 COUNTS)
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

At all times relevant to this Indictment:

1. The United States Food and Drug Administration (FDA) was the federal agency
responsible for protecting the health and safety of the American public by enforcing the Federal
Food, Drug, and Cosmetic Act, Title 21, United States Code, Sections 301-399f (FDCA), and
other pertinent laws and regulations. FDA’s responsibilities included regulating the manufacture
and distribution of drugs and medical devices shipped or received in interstate commerce, as well
as ensuring that the labeling of such articles contained true and accurate information.

2. Under the FDCA, “label” was defined as “a display of written, printed, or graphic matter
upon the immediate container of any article.” Title 21, United States Code, § 321(k). The term
“labeling,” in turn, was defined as “all labels and other written, printed, or graphic matter (1)

upon any article or any of its containers or wrappers, or (2) accompanying such article.” Title

21, United States Code, § 321(m).
Case 3:19-cr-00780-ADC Document3 Filed 12/12/19 Page 2 of 9

3. The FDCA prohibited, among other things, receiving in interstate commerce a
misbranded article, and delivering or proffering delivery of such misbranded article for pay or
otherwise. Title 21, United States Code, § 331(c).

4. The FDCA defined interstate commerce as: "(1) commerce between any State or
Territory and any place outside thereof, and (2) commerce within the District of Columbia or
within any other territory not organized with a legislative body." Title 21, United States Code, §
321(b).

Drugs

5. The FDCA defined a "drug" to include "articles intended for use in the diagnosis, cure,
mitigation, treatment, or prevention of disease in man," and "articles (other than food) intended
to affect the structure or any function of the body of man." Title 21, United States Code, §
321(g)(1)(B) and (C).

6. Under the FDCA, “prescription drugs” were drugs that, because of their toxicity and
other potential for harmful effects, or the collateral measures necessary to their use, were not safe
for use except under the supervision of a practitioner licensed by law to administer such drugs.
Title 21, United States Code, § 353(b)(I)(A). A drug was also a prescription drug if the FDA
required it to be administered under the supervision of a practitioner licensed by law to
administer such drug as a condition of the FDA's approval of the drug. Title 21, United States
Code, § 353(b)(I)(B).

7. Under the FDCA, a drug was deemed to be “misbranded” if its labeling was false or
misleading in any particular. Title 21, United States Code, § 352(a).

8. Although labeled and marketed as “dietary supplements,” products that contained the

active pharmaceutical ingredient (API) of an FDA-approved drug were excluded from the
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 3 of 9

definition of “dietary supplement” under the FDCA. See Title 21, United States Code, §
321(ff)(3)(B)(1). Instead, these products were “drugs” under the FDCA because they were
articles, other than food, intended to affect the structure and/or function of the body of man. See
Title 21, United States Code, § 321(g)(1)(C).

9. Viagra was a branded, prescription drug containing the API sildenafil citrate
(“sildenafil”). Viagra was FDA-approved for the treatment of erectile dysfunction.

10. Sildenafil belongs to a class of compounds known as phosphodiesterase type 5 inhibitors
(“PDE-5 inhibitors”), which are used to treat erectile dysfunction. PDE-5 inhibitors may interact
with nitrates found in some prescription drugs such as nitroglycerin and may lower blood
pressure to dangerous, and possibly life-threatening, levels. Men with diabetes, high blood
pressure, high cholesterol, or heart disease often take nitrates.

11. Sibutramine is a Schedule IV controlled substance and was the API in Meridia, a
prescription drug indicated to treat obesity. Meridia was pulled from | the market by its
manufacturer at FDA’s request in October 2010, because sibutramine was linked to a risk of
heart problems and stroke.

12. Phenolphthalein was an API in some over-the-counter laxative products until 1999, when
FDA reclassified the drug as “not generally recognized as safe and effective” after studies
indicated that it presented a potential carcinogenic risk; phenolphthalein has also been found to
be genotoxic in that it can damage or cause mutations to DNA.

Devices

13. The FDCA defined a medical “device” to include “an instrument, apparatus, implement,

machine, contrivance, implant, in vitro reagent, or other similar or related article, including any

component, part, or accessory, which is . . . intended for use in the diagnosis of disease or other
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 4 of 9

conditions, or in the cure, mitigation, treatment, or prevention of disease, in man or other
animals, or intended to affect the structure or function of the body of man or other animals, and
which does not achieve its primary intended purposes through chemical action within or on the
body of man or other animals and which is not dependent upon being metabolized for the
achievement of its primary intended purposes.” Title 21, United States Code, § 321(h)(2) and
(3).

14. Under the FDCA, a device was deemed to be “misbranded” if its labeling was false or
misleading in any particular. Title 21, United States Code, § 352(a).

15. Male latex condoms were medical “devices” under the FDCA. See Title 21, C.F.R. §
884.5300.

16. Durex is a brand of condoms marketed and sold by Reckitt Benckiser Group. Durex®
was registered with the U.S. Patent and Trade Office (USPTO) on or about December 19, 2000
by LRC Products Ltd. Co. UK.

COUNT 1
Smuggling
(Title 18, United States Code, § 545)

17. The factual allegations set forth in paragraph 1 through 16 are re-alleged and
incorporated herein by reference.

18. On or about April 25, 2018, in the District of Puerto Rico and elsewhere within the
jurisdiction of this Court, the defendant,

SAMEER BANI,
aided and abetted by others known and unknown to the Grand Jury, fraudulently and knowingly
received, concealed, sold, and facilitated the transportation, concealment, and sale of

merchandise contrary to law after importation, namely drugs imported from China that were
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 5of9

misbranded in violation of Title 21, United States Code, Section 352(a), in that the drugs’
respective labeling was false or misleading for failure to properly declare active pharmaceutical.
ingredients, knowing that such merchandise had been imported and brought into the United

States contrary to law, as more fully described below:

 

MERCHANDISE CONTRARY TO LAW

 

Fruta Planta weight loss product containing undeclared
sibutramine and phenolphthalein APIs

Li Da DAI DAI HUA weight loss product containing undeclared
sibutramine, phenolphthalein, and sildenafil APIs

SlimExtreme Gold weight loss product containing undeclared
phenolphthalein API

Enhanced Vegetal Vigra, Horney Lion, Plant Vigra, Paradise Ultra
Plus, Lang Yi Hao, ExtenZe, Shanghai Ultra X, Suerosexx, Lobo,
and La Pepa Negra male enhancement products containing
undeclared sildenafil API

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 545 and 2.
COUNT 2
Receipt in Interstate Commerce and Proffered Delivery of Misbranded Articles
(Title 21, United States Code, §§ 331(c) and 333(a)(2))

19. The factual allegations set forth in paragraphs 1 through 16 are re-alleged and
incorporated herein by reference.

20. On or about April 25, 2018, in the District of Puerto Rico and elsewhere within the
jurisdiction of this Court, the defendant,

SAMEER BANI,

aided and abetted by others known and unknown to the Grand Jury, with intent to defraud and
mislead, did receive in interstate commerce from China to Puerto Rico, drugs that were

misbranded within the meaning of Title 21, United States Code, Section 352(a), in that the drugs’

respective labeling was false or misleading for failure to properly declare active pharmaceutical
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 6 of 9

ingredients, and delivered or proffered delivery thereof for pay or otherwise, as more fully

 

 

 

 

described below:
MISBRANDED DRUG FALSE/MISLEADING
LABELING

a) Fruta Planta a) Sibutramine and
phenolphthalein not
declared

b) Li Da DAI DAI HUA b) Sibutramine,
phenolphthalein, and
sildenafil not declared

c) SlimExtreme Gold c) Phenolphthalein not
declared

d) Enhanced Vegetal Vigra d) Sildenafil not declared

e) Horney Lion e) Sildenafil not declared

f) Plant Vigra f) Sildenafil not declared

g) Paradise Ultra Plus g) Sildenafil not declared

h) Lang Yi Hao h) Sildenafil not declared

i) ExtenZe i) Sildenafil not declared

j) Shanghai Ultra X j) Sildenafil not declared

k) Suerosexx k) Sildenafil not declared

1) Lobo 1) Sildenafil not declared

m) La Pepa Negra m) Sildenafil not declared

 

 

All in violation of Title 21, United States Code, Sections 331(c) and 333(a)(2) and Title
18, United States Code, Section 2.
COUNT 3
Possession with Intent to Distribute a Controlled Substance
(Title 21, United States Code, §§ 841(a)(1) and (b)(2))
21. The factual allegations set forth in paragraphs 1 through 16 are re-alleged and
incorporated herein by reference.
22. On or about April 25, 2018, in the District of Puerto Rico and elsewhere within the

jurisdiction of this Court, the defendant,

SAMEER BANI,
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 7 of 9

aided and abetted by others known and unknown to the Grand Jury, did knowingly and
intentionally possess with the intent to distribute and dispense, purported weight loss products,
namely “Fruta Planta” and “Li Da DAI DAI HUA,” which contained sibutramine, a Schedule IV
Controlled Substance.
All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(2) and Title 18,
United States Code, Section 2.
COUNT 4
Trafficking in Counterfeit Goods
(Title 18, United States Code, § 2320)

23. The factual allegations set forth in paragraphs 1 through 16 are re-alleged and
incorporated herein by reference.

24. On or about April 25, 2018, in the District of Puerto Rico and elsewhere within the
jurisdiction of this Court, the defendant,

SAMEER BANI,

aided and abetted by others known and unknown to the Grand Jury, did intentionally traffic in
goods and knowingly used a counterfeit mark on and in connection with such goods, namely

counterfeit Durex® condom foil wrappers.

All violation of Title 18, United States Code, Sections 2320(a)(1) and 2.
Case 3:19-cr-00780-ADC Document3 Filed 12/12/19 Page 8 of 9

COUNTS 5-7
International Money Laundering
(Title 18, United States Code, § 1956(a)(2)(A))

25. The factual allegations set forth in paragraphs 1 through 16 are re-alleged and
incorporated herein by reference.

26. On or about the dates set forth below, each date constituting a separate count of the
Indictment, in the District of Puerto Rico and elsewhere within the jurisdiction of this Court, the
defendant,

SAMEER BANI,
did knowingly and willfully transmit monetary instruments or funds from a place inside the
United States to a place outside the United States, with the intent to promote the carrying on of

specified unlawful activity, namely smuggling merchandise contrary to law into the United

States, in violation of Title 18, United States Code, Section 545, as more fully described below:

 

 

 

 

 

COUNT DATE TRANSMISSION LOCATION
OF FUNDS
5 3/21/2018 | $4,500 wire transfer From Banco Popular de Puerto
Rico to Hong Kong and

Shanghai Banking Corporation

6 4/6/2018 $2,875 wire transfer From Banco Popular de Puerto
Rico to Bank of China
Shanghai

7 4/17/2018 | $3,025 wire transfer From Banco Popular de Puerto
Rico to Industrial and
Commercial Bank of China
Asia Limited

 

 

 

 

 

Each count constituting a separate and distinct violation of Title 18, United States Code,

Sections 1956(a)(2)(A).
Case 3:19-cr-00780-ADC Document 3 Filed 12/12/19 Page 9 of 9

TRUE BILL

Date: Oye /2, 20/9

W. STEPHEN MULDROW
United States Attorney

Myriam ¥aFe nandadforzatez
Assistant United States/Attorney

Chief, Criminal Division

Al

Pimothy R. Henwood
Assistant United States Attorney
Acting Deputy Chief
Financial Fraud and Public Corruption

 

S pused VerouLe

Edward Veronda
Assistant United States Attorney

 
